Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 05 October 2021 regarding the rejections of record under 35 U.S.C. 102 and 103 have been fully considered and are persuasive. That is, the projecting portions (153-155 and 157-158) of Iritani (US 2011/0274958 A1), do not meet the amended limitation of Claim 1 requiring that the respective one or more relief structures “extend across an entire length of one half of the housing wall surface” since figure 29 shows these projections as a series of pins. Therefore, the rejection has been withdrawn. However, upon further consideration of the amendments to Claim 1, a new ground of rejection is made in view of another embodiment of Iritani, particularly the second embodiment, which is shown in figure 5 and is based upon the first embodiment shown in figures 1-4, except that the projecting portions (33 and 35) are not brought into contact with each other, but are in contact with side surfaces of the battery cells (3a and 3b, see [0084]). The examiner notes that while the claim particularly indicates that the protruding relief structures of the front side walls extend horizontally and correspond into one or more countersunk surfaces of the abutting rear side wall, thereby defining the structural design relationship corresponding between abutting front and rear sides, the claim does not define any particular structural features associated with the two halves of a housing wall surface “designed corresponding to one another.” In Iritani, the protruding portions (33 and 34) of the second embodiment shown in figure 5 correspond with the projecting portions (23 and 24) of the first embodiment, and in the first embodiment, particularly figure 4, common member (24A) is designed such that it extends along an entire length (F direction) of the surface of the battery and is symmetrical along a vertical line of symmetry between two halves of the surface. Therefore, this structure reads on 

Response to Amendment
Even in view of applicant’s amendments to Claim 1, there are still issues under 35 U.S.C. 112 regarding the language of the claim, which are indicated below.
In view of applicant’s amendments to Claim 3, the rejection of record of Claim 3 under 35 U.S.C. 112(b) is overcome.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8, 11-13 and 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 as amended requires that each prismatic battery cell housing has two housing walls arranged parallel to one another, which “each provide a housing wall surface of the housing on a front side and read side.” This claim language appears to indicate that each individual, singular claimed housing wall provides both “a front side and rear side,” while the specification seems to show one housing wall forming a front exterior side of the housing (24) and another separate and distinct housing wall forming a rear exterior side housing (26). For the sake of compact prosecution, the examiner will interpret this portion of Claim 1 based on the instant specification as indicated above.

Claims 1, 3-8, 11-13 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 requires that “in each case one of the two exterior housing walls surfaces each comprise” which is verbose and unclear. For the sake of compact prosecution, the examiner has interpreted the claim based on the instant figures regarding the structure of the equal-sized halves.
Claim 1 also requires that each prismatic battery cell housing has two housing walls arranged parallel to one another, which “each provide a housing wall surface of the housing on a front side and read side of the exterior.” Each individual planar housing wall would be expected to have both a front exterior surface of the housing simultaneously as implied by the claim language. The specification seems to show one housing wall forming a front exterior side of the housing (24) and another separate and distinct housing wall forming a rear exterior side housing (26). For the sake of compact prosecution, the examiner will interpret this portion of Claim 1 based on the instant specification as indicated above.

Claim Objections
Claim 1 is objected to because of the following informalities: the claim language is inconsistent throughout and the claim is unnecessarily repetitive. Particularly, the claim defines front and rear side housing walls, but subsequently refers to the front and rear sides, housing walls, and housing wall surfaces. The claim also defines a front side and a rear side abutting each other and the protruding relief structures “correspond into one or more countersunk surfaces of the abutting housing,” which necessarily establishes a corresponding relationship designed between the front side and the rear side, but the claim then goes on to recite that that relief structures are “designed in such a way that the front side is designed corresponding to the rear side.”
Appropriate correction is required.

Claim Interpretation
In view of the above rejections under 35 U.S.C. 112(a) and 112(b) and the above claim objections, the examiner has proposed the following amendment for the applicant to consider in order to clearly define the claimed invention and expedite examination.
(Currently Amended) A battery module for a motor vehicle, comprising:
a plurality of prismatic battery cells, which are each enclosed by a housing, which has a front side wall and a rear side wall 
[[a]] the plurality of housings being arranged in succession in the battery module such that the rear side wall of  each of the plurality of housings abuts the front side wall of a successive housing,
wherein in each housing, the  exterior surfaces of the front side wall and rear side wall each comprise two equal-sized halves and have one or more predetermined and protruding relief structures extending horizontally across an entire length of one half of the respective 

Claim Rejections - 35 USC § 102
Claims 1, 3-5 and 8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Iritani (US 2011/0274958 A1), of record.
Regarding Claim 1, Iritani teaches a battery module (battery pack 1, see particularly the second embodiment shown in figure 5, which is the same as the first embodiment shown in figures 1-4, except 
Claim 3, Iritani further teaches that in each housing, between the two housing walls (the two adjacent side surfaces 3a and 3b), a housing cover perpendicular to these housing walls is arranged (see front surface in F direction of figure 1 and top surface shown in figure 5), having a terminal for each of the two electrical poles of the battery cell (terminal portions including positive electrode 31 and negative electrode 32).
Regarding Claim 4, Iritani further teaches that in each housing the housing cover has a U-shaped configuration and extends laterally in relation to the two housing walls up to a housing base arranged
parallel to a middle part of the housing cover (the examiner notes that there is no claimed boundary between the housing cover and the housing walls; therefore, a U-shaped portion of the battery cells 3 extending in the F direction, which reads on the claimed “laterally” direction, from the surface of the battery cells 3 containing the terminals 31 and 32 may read on the claimed cover, where the housing base may be the surface of the battery cells opposite the terminals in the F direction).
Regarding Claim 5, Iritani further teaches that in each housing, the two housing walls, the housing cover and the housing base are connected to on another in an integrally-joined manner (see figure 1 showing one continuous casing around each battery cell 3).
Regarding Claim 8, Iritani further teaches that the successively arranged housings (battery cells 3 of the entire battery module) are held together by a clamping device with respect to a direction perpendicular to the housing wall surfaces (the claimed direction referring to the stacking direction of the batteries 3, see [0059] indicating compression between two binding plates connected to each other by tie rods, which reads on the claimed clamping device, particularly the instant described “compression plates arranged on the two opposing ends of the battery module” and “press[ing] together the housing of the battery module by means of tie rods,” see last paragraph of instant specification page 8).

Claim Rejections - 35 USC § 103
Claims 6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Iritani as applied to Claims 1 and 3-5 above, in view of Kwak (US 2013/0084487 A1), of record. Iritani further teaches that in each housing, the two housing walls are each produced from a metal sheet (see [0067] indicating that the projections are metal-made plate members, which reads on at least part of the housing walls), and Iritani also appreciates that multiple layers may be used to form the outer packaging members of the cells (see [0220]) but Iritani is silent as to the thickness of the walls.
However, Kwak also teaches a battery cell with protrusions on the sides of the casing, and specifically teaches an aluminum sheet plate having a thickness of 0.5mm (see [0052]), which falls within the claimed range of less than 1mm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer packaging structure of Iritani with the aluminum and phase change material casing of Kwak in order to better regulate the temperature of the battery while still providing the protrusions in order to allow for the flow of coolant.

Claims 7 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Iritani as applied to Claims 1 and 3-5 above. Although Iritani does not explicitly recite that each housing (battery cell 3) is sealed in a fluid-tight manner by means of a sealing material, this is something one of ordinary skill in the art before the effective filing date of the claimed invention would recognize that since Iritani utilizes a cooling fluid flowing between the battery cells, the cells would necessarily be sealed in a fluid tight manner to prevent any interaction between the cooling fluid and the electrode stack contained in each of the battery cells. Further, a fluid-tight seal would necessarily be present around each battery cell in order to prevent electrolyte from leaking out of each battery cell.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518. The examiner can normally be reached Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723